Citation Nr: 0028049	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-14 071	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES


1.  Entitlement to service connection for chronic fatigue 
syndrome due to undiagnosed illness.

2.  Entitlement to service connection for arthralgia, claimed 
as joint pain of the knees, left shoulder and elbows, due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and a witness



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to March 
1997, to include a tour of duty in the Southwest Asia theater 
of operations.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The appeal was docketed at the Board in 1999.  A hearing was 
held at the RO before the undersigned Member of the Board in 
March 2000.


FINDINGS OF FACT

1.  A diagnosed illness exists relative to the claim for 
service connection for chronic fatigue syndrome due to 
undiagnosed illness.  

2.  Arthralgia, claimed as joint pain of the knees, left 
shoulder and elbows, is related to the veteran's period of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue 
syndrome due to undiagnosed illness have not been met.  
38 C.F.R. § 3.317 (1999); VAOPGCPREC 8-98 (August 3, 1998); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

2.  Arthralgia, claimed as joint pain of the knees, left 
shoulder and elbows, was incurred in service during the 
Persian Gulf War.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chronic Fatigue Syndrome

The veteran contends that he presently has chronic fatigue 
syndrome and that such condition is, moreover, traceable to 
the period in which he was stationed overseas during the 
Persian Gulf War.  Service connection, in the context of this 
appeal, may be established for chronic disability resulting 
from an undiagnosed illness which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 C.F.R. 
§ 3.317 (1999).  

With respect the veteran's claim for chronic fatigue syndrome 
due to undiagnosed illness, the Board is cognizant that 
"[f]atigue" is a designated symptom which may comprise a 
manifestation of undiagnosed illness in accordance with 
38 C.F.R. § 3.317(b).  In this regard, service medical 
records reflect that in September 1995 the veteran, 
apparently in the aftermath of sustaining ocular trauma, 
complained of feeling "fatigued".  Subsequent to service, 
when the veteran was examined by VA in September 1998, he 
related that he initially became fatigued while serving in 
the Persian Gulf and that shortly after his return he changed 
his service duties because he was so fatigued.  He complained 
of then (i.e., in September 1998) feeling fatigued on a daily 
basis, elaborating that the fatigue was worse if he engaged 
in strenuous activity.  The diagnosis, following physical 
examination, was "[c]hronic fatigue syndrome of unclear 
etiology".  

As pertinent to this aspect of the veteran's appeal, the 
Board would emphasize that, notwithstanding that his assessed 
chronic fatigue syndrome is deemed by VA to be "of unclear 
etiology", such condition (i.e., chronic fatigue syndrome) 
nevertheless comprises a malady of explicit diagnosis and is, 
clearly, a recognized disability of (by definition) chronic 
derivation.  See 38 C.F.R. Part 4, Diagnostic Code 6354 
(1999); see also VAOPGCPREC 8-98 (affirming, pertinently, 
that chronic fatigue syndrome is a "recognized diagnos[is]").  
The latter consideration precludes any notion of according 
service connection therefor in the context of this appeal, 
inasmuch as the compensation sought by the veteran is 
specifically predicated on disablement due to undiagnosed 
illness.  See generally 38 C.F.R. § 3.317.  In view of the 
foregoing, then, and inasmuch as the law rather than the 
evidence is dispositive of the resolution of this aspect of 
the appeal, the veteran's related claim for service 
connection for chronic fatigue syndrome due to undiagnosed 
illness is without legal merit and is, accordingly, denied.  
See Sabonis, supra.

II.  Arthralgia

The Board finds that the veteran's claim for service 
connection for arthralgia, claimed as joint pain of the 
knees, left shoulder and elbows, due to undiagnosed illness, 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that this claim is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

The veteran asserts that he presently has arthralgia, claimed 
as joint pain of the knees, left shoulder and elbows.  He 
contends that such condition, as manifested by the claimed 
joint pain, is etiologically related to the period in which 
he was stationed overseas during the Persian Gulf War.  With 
respect to his claim for service connection for arthralgia, 
claimed as joint pain of the knees, left shoulder and elbows, 
due to undiagnosed illness, the Board is cognizant that 
"[j]oint pain" is a designated symptom which may comprise a 
manifestation of undiagnosed illness in accordance with 
38 C.F.R. § 3.317(b).  In this regard, when the veteran was 
examined by VA in March 1998, he complained of experiencing 
pain involving joints including his shoulders and elbows.  He 
was noted to have difficulty in motion.  The pertinent 
examination diagnoses were generalized arthralgia and Persian 
Gulf syndrome.  When he was examined by VA in September 1998, 
the veteran related that he had experienced pain in all his 
joints since returning from the Persian Gulf.  He indicated 
that he did not experience pain in any joint on a "daily" 
basis, but related that his joint pain may occur at any time, 
without any precipitating event.  The pertinent examination 
diagnosis was "[m]ultiple arthralgias of unclear etiology."

In considering the veteran's claim for service connection for 
arthralgia, claimed as joint pain of the knees, left shoulder 
and elbows, due to undiagnosed illness, the Board observes 
that the veteran has been found to have (and service 
connection has been granted in consideration thereof) 
arthritis involving a number of joints.  While there in no 
indication that the veteran presently has arthritis involving 
(specifically) his knees, left shoulder or elbows, the Board 
cannot overlook the possibility that his assessed arthralgia, 
which he ostensibly relates to his knees, left shoulder and 
elbows for purposes of this aspect of the appeal, may in fact 
be traceable exclusively to ascertained arthritis involving 
joints including his right ankle.  Nevertheless, the Board 
recognizes that the veteran's arthralgia, claimed as joint 
pain of the knees, left shoulder and elbows, is of no 
ascertained etiology and, in addition, based on the record it 
is clear that the veteran's arthralgia, in accordance with 
the pertinent aspect of 38 C.F.R. § 3.317(a)(3), is of 
chronic derivation, inasmuch as the veteran has experienced 
it for six months or longer.  The requirement of objective 
indications of chronic disability is met, as the March 1998 
VA Persian Gulf War examiner noted difficulty in motion.  In 
view of the foregoing observations, then, and with favorable 
resolution of reasonable doubt, the Board concludes that the 
veteran's arthralgia, claimed as joint pain of the knees, 
left shoulder and elbows, is in fact traceable to his period 
of service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Accordingly, service connection for 
arthralgia, claimed as joint pain of the knees, left shoulder 
and elbows, due to undiagnosed illness, is granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.317.  

In making these decisions the Board has considered the 
hearing testimony.  The Board accepts as credible the 
veteran's and other's testimony concerning the veteran's 
symptoms, as experienced firsthand and observed.  The Board 
notes, however, that neither the veteran nor the witnesses at 
the hearing are competent to offer a medical diagnosis or 
opinion.


ORDER

Service connection for chronic fatigue syndrome due to 
undiagnosed illness is denied.

Service connection for arthralgia, claimed as joint pain of 
the knees, left shoulder and elbows, due to undiagnosed 
illness, is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

